Curia.

A formal notice of motion is not necessary. We would order you to file the affidavits, upon an informal suggestion, that you had omitted to file them. All motions stand upon the same footing in this respect, whether enumerated or non-enumerated. It is the duty of the attorney to file the original papers with the Clerk at the time of making, or opposing the motion. Though copies are furnished, it is upon the originals that the judgment or decision is founded. It does not lie with the defendant, in answer to this application, to say that filing the affidavits will criminate him. The question is between the Court and the attorney. The motion must be granted.
Motion granted.(a)

 Mr. Livingston informed mo that he relied for his practice on what Yates, J. said in Rex v. Wilkes, (4 Burr. 2571.)